Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. Applicant argues that the stop ST in the embodiments of figures 3, 4, 5, 7 and 8 aren’t physical stops; thus, the drawing are acceptable and specification amendments filed on 1/20/21 are not new matter. Although, the Examiner now agrees that figure 5 (PGPUB paragraph 41) and 1 represents virtual stops; the Examiner still asserts that figures 3, 4, 7 and 8 are physical stops as clearly supported by the specification. In reviewing the specification again, PGPUB Paragraph 36, recites “the image beam IM is … converged toward the stop. The image beam IM is dispersed after passing through the stop ST.”  The recitation clearly indicates the stop is a physical element in figure 3. PGPUB Paragraph 38 recites “the image IM beam is transmitted in the air and then is converged toward the stop ST”. Clearly suggesting the stop in figure 4 is a physical stop.  PGPUB Paragraph 51 recites “the image beam IM is converged toward the stop ST and image beam IM enters the waveguide element 230 passing through the stop ST via the coupling inlet.” Thus figure 7 is a physical stop. PGPUB paragraph 53 also recites “the image beam is transmitted in the air and then converged toward the stop ST. Thus, figure 8 is a physical stop. Additionally a beam that passes through the stop can’t also be the stop; and figures 1, 3, 4, 5, 7 and 8 represent different embodiments and thus not all embodiments include the same elements. Therefore, the amendments to the specification and replacement drawings will not be entered.

Drawings
The drawings were received on 1/20/21.  These drawings are not acceptable.
The replacement pages for figures 3, 4, 7 and 8 change the stop element to dotted lines to indicated the stops are virtual. However, in reviewing the specification, only figures 1 and 5 (PBPUB paragraph 41) are clearly described as a virtual stop. PGPUB Paragraph 36, recites “the image beam IM is … converged toward the stop. The image beam IM is dispersed after passing through the stop ST.”  The recitation clearly indicates the stop is a physical element in figure 3. PGPUB Paragraph 38 recites “the image IM beam is transmitted in the air and then is converged toward the stop ST”. Clearly suggesting the stop in figure 4 is a physical stop.  PGPUB Paragraph 51 recites “the image beam IM is converged toward the stop ST and image beam IM enters the waveguide element 230 passing through the stop ST via the coupling inlet.” Thus figure 7 is a physical stop. PGPUB paragraph 53 also recites “the image beam is transmitted in the air and then converged toward the stop ST. Thus, figure 8 is a physical stop. Additionally a beam that passes through the stop can’t also be the stop. 

Claim Objections
Claims 13-14 are objected to because of the following informalities:  claims 13-14 depend from canceled claim 11.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 5/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US16/128,534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 6, 9 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant filed a Terminal Disclaimer that was approved; and prior art fails to fairly suggest an optical lens, comprising: a first lens, a second lens, a third lens, and a fourth lens arranged in sequence from a light emitting side to a light incident side, wherein diopters of the first lens, the second lens, the third lens, and the fourth lens are negative, positive, negative, and positive in sequence, wherein a light valve is disposed at the light incident side, the optical lens is configured to receive an image beam provided by the light valve, and a stop is formed by the image beam at the light emitting side, and the stop having the smallest cross-sectional area of a beam shrinkage of the image beam represents a virtual aperture, and meets following the claimed conditionals of claim 1;an optical lens, comprising: a first lens, a second lens, a third lens, and a fourth lens arranged in sequence from a light emitting side to a light incident side, wherein a light valve is disposed at the light incident side, the optical lens is configured to receive an image beam provided by the light valve, and a stop is formed by the image beam at the light emitting side, and the stop having the smallest cross-sectional area of a beam shrinkage of the image beam represents a virtual aperture, wherein diopters of the first lens, the second lens, the third lens, and the fourth lens are negative, positive, negative, and positive in sequence, wherein the stop is formed at a coupling inlet of a waveguide element, and the image beam enters into the waveguide element passing through a location of the stop representing the virtual aperture via the coupling inlet, is transmitted to a coupling outlet of the waveguide element, and then is projected to a target as claimed in claim 16; an optical lens, comprising: a first lens, a second lens, a third lens, and a fourth lens arranged in
sequence from a light emitting side to a light incident side, wherein a light valve is
disposed at the light incident side, the optical lens is configured to receive an image beam provided by the light valve, and a stop is formed by the image beam at the light emitting side, and the stop having the smallest cross-sectional area of a beam shrinkage of the image beam represents a virtual aperture, wherein diopters of the first lens, the second lens, the third lens, and the fourth lens are negative, positive, negative, and positive in sequence, wherein a size of a virtual image projected by the optical lens is approximately 190 times a size of the light valve as claimed in claim 17.
This application is in condition for allowance except for the following formal matters: 
See objection to claims and replacement drawings above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH